United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                February 18, 2004

                                                           Charles R. Fulbruge III
                                                                   Clerk
                             No. 03-10627
                         Conference Calendar



UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus

GENICE STRIBLING,

                                     Defendant-Appellant.

                       --------------------
           Appeal from the United States District Court
                for the Northern District of Texas
                     USDC No. 3:99-CR-111-3-P
                       --------------------

Before HIGGINBOTHAM, EMILIO M. GARZA, and PRADO, Circuit Judges.

PER CURIAM:*

     Kevin Ross, the Federal Public Defender appointed to

represent Genice Stribling, has moved for leave to withdraw and

has filed a brief in accordance with Anders v. California, 386
U.S. 738 (1967).    Stribling has filed a response to Ross’s

motion.   Our independent review of the record, Ross’s brief, and

Stribling’s response shows that there are no nonfrivolous issues

for appeal.    Accordingly, Ross’s motion for leave to withdraw is

GRANTED, the Federal Public Defender is excused from further

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 03-10627
                               -2-

responsibilities herein, and this appeal is DISMISSED.   See 5TH

CIR. R. 42.2.